Citation Nr: 1706379	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-17 890A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial 10 percent rating for chronic obstructive pulmonary disease, prior to October 8, 2008.

2.  Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disease, beginning October 8, 2008.

3.  Entitlement to an initial compensable rating for colorectal cancer, prior to September 18, 2008.

4.  Entitlement to a rating in excess of 30 percent for colorectal cancer, beginning September 18, 2008.

5.  Entitlement to an effective date prior to January 7, 1998, for service connection for chronic obstructive pulmonary disease.

6.  Entitlement to an effective date prior to January 7, 1998, for service connection for colorectal cancer.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to April 1945.  He also had service in the Merchant Marine from May to July 1945.  The Veteran died on April [redacted], 2013.  The appellant is the Veteran's daughter.  The appellant has been accepted as the Veteran's substitute for purposes of processing the above identified claims that were pending at the time of the Veteran's death.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In February 2014, the Seattle RO granted the appellant's motion to become the substitute claimant in the appeals that were pending at the time of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  

The issues of entitlement to an initial 10 percent rating for chronic obstructive pulmonary disease, prior to October 8, 2008; entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disease, beginning October 8, 2008; entitlement to an initial compensable rating for colorectal cancer, prior to September 18, 2008; entitlement to a rating in excess of 30 percent for colorectal cancer, beginning September 18, 2008; and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  At the hearing before the Board in April 2016, prior to the promulgation of a decision in the appeal, the appellant requested the withdrawal of the appeal of entitlement to an effective date prior to January 7, 1998, for the award of service connection for chronic obstructive pulmonary disease.

2. At the hearing before the Board in April 2016, prior to the promulgation of a decision in the appeal, the appellant requested the withdrawal of the appeal of entitlement to an effective date prior to January 7, 1998, for the award of service connection for colorectal cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date prior to January 7, 1998, for the award of service connection for chronic obstructive pulmonary disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date prior to January 7, 1998, for the award of service connection for colorectal cancer by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals for entitlement to an effective date prior to January 7, 1998, for service connection for chronic obstructive pulmonary disease and entitlement to an effective date prior to January 7, 1998, for service connection for colorectal cancer.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to an effective date prior to January 7, 1998, for service connection for chronic obstructive pulmonary disease is dismissed.

The appeal for entitlement to an effective date prior to January 7, 1998, for service connection for colorectal cancer is dismissed.

REMAND

The Board finds that the Veteran's medical records are incomplete.  At the hearing before the Board, the appellant testified that the Veteran had full time care at Maine Veterans' Homes in Augusta and Scarborough prior to his death in April 2013.  In a July 2016 letter, the Veteran's representative noted that records from the Maine Veterans' Home were enclosed.  However, the Maine Veterans' Home records in the virtual file only date to July 2012.  As the records from July 2012 to the time of the Veteran's death in April 2013 are relevant to the Veteran's increased rating and TDIU claims, the claims must be remanded to attempt to obtain the complete records.

In regard to the claim for TDIU due to the Veteran's service-connected disabilities, the Veteran had multiple nonservice- connected disabilities during the appeal period.  In order to properly adjudicate the claim for TDIU, the RO must obtain a supplemental retrospective medical opinion addressing whether the functional effects of the Veteran's service-connected disabilities, individually or collectively, prevented him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. § 3.159(c)(4)(i) (2016).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file Augusta and Scarborough Maine Veterans' Home treatment records from July 2012 to April 2013.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental retrospective medical opinion addressing whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, prevented him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a review of the evidence of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


